_______________________________________________________________________

CONFORMED COPY

Operation Number 36673

 

 

 

INVESTMENT AGREEMENT

 

among

 

BALYKSHY L.L.P.

 

 

and

 

EUROPEAN BANK

FOR RECONSTRUCTION AND DEVELOPMENT

 

 

 

 

Dated 28 June 2007

 

LONDON - 116369.02

 

--------------------------------------------------------------------------------



______________________________________________________________________

 

2

LONDON - 116369.02

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

ARTICLE I - DEFINITIONS

2

 

Section 1.01. Definitions

2

 

Section 1.02. Interpretation

6

ARTICLE II - REPRESENTATIONS AND WARRANTIES

8

 

Section 2.01. Representations Regarding the Project

8

 

Section 2.02. Representations Regarding the Company

10

 

Section 2.03. Representations Regarding the Agreements

14

 

Section 2.04. Acknowledgement and Warranty

16

 

Section 2.05. Repetition of Representations and Warranties

16

 

Section 2.06. Non-discharge of Warranties

17

ARTICLE III - INVESTMENT

17

 

Section 3.01. Investment by EBRD

17

 

Section 3.02. Release of Funds to the Company

18

 

Section 3.03. Escrow Account

20

 

Section 3.04. Anti-dilution

20

 

Section 3.05. Suspension and Cancellation

20

ARTICLE IV - CONDITIONS PRECEDENT

21

 

Section 4.01. Conditions Precedent

21

ARTICLE V - AFFIRMATIVE COVENANTS

26

 

Section 5.01. Environmental and Social Compliance

26

 

i

LONDON - 116369.02

 

--------------------------------------------------------------------------------



 

Section 5.02. Costs and Expenses

27

 

Section 5.03. Furnishing of Information

27

ARTICLE VI - MISCELLANEOUS

31

 

Section 6.01. Notices

31

 

Section 6.02. English Language

32

 

Section 6.03. Rights, Remedies, and Waivers

32

 

Section 6.04. Governing Law

32

 

Section 6.05. Arbitration and Jurisdiction

33

 

Section 6.06. Privileges and Immunities of EBRD

34

 

Section 6.07. Successors and Assigns; Third Party Rights

34

 

Section 6.08. Entire Agreement; Amendment and Waiver

35

 

Section 6.09. Waiver of Sovereign Immunity

35

 

Section 6.10. Illegality

35

 

Section 6.11. Currency Indemnity

35

 

Section 6.12. Disclosure

36

 

Section 6.13. No Partnership or Agency

36

 

Section 6.14. Counterparts

36

Exhibit 1 Form of Contribution Request

38

Exhibit 2 Form of Certificate of Incumbency and Authority

40

 

 

ii

LONDON - 116369.02

 

--------------------------------------------------------------------------------



This INVESTMENT AGREEMENT, dated 28 June 2007 (this “Agreement”) is made among
BALYKSHY LLP, a limited liability partnership organized and existing under the
laws of the Republic of Kazakhstan (the “Company”) and EUROPEAN BANK FOR
RECONSTRUCTION AND DEVELOPMENT, an international organisation established by
treaty (“EBRD”).

 

RECITALS

 

WHEREAS:

(A)

As of the date of this Agreement, the amount of the charter capital of the
Company (as defined below) is four hundred thousand Tenge (KZT 400,000). The
charter capital of the Company is held in the following participation interest,
fully paid and outstanding:

 

(i)

an interest in the amount of four hundred thousand Tenge (KZT 400,000), which
represents one hundred per cent. (100%) of the charter capital of the Company,
owned by CREL (as defined below).

(B)

Upon the terms and subject to the conditions of this Agreement, EBRD has agreed
to make certain equity investments in the Company through the acquisition of a
twenty two per cent. (22%) participation interest in the Company and the
increase of the charter capital of the Company by an amount not exceeding ten
million Dollars (USD 10,000,000) or the equivalent in Tenge.

(C)

The Company wishes to induce EBRD to acquire the participation interest referred
to in (B) above, and in consideration of EBRD agreeing to acquire the
participation interest referred to in (B) above upon the terms and subject to
the conditions of this Agreement, the Company enters into this agreement to,
inter alia, make the representations and warranties and give the undertakings
set out in this Agreement as defined below.

(D)

It is the intention of the parties at the conclusion of the foregoing
transaction that the participation interests in the Company will be held in the
following proportions: (i) CREL: seventy eight per cent. (78%) and EBRD: twenty
two per cent. (22%).

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE I - DEFINITIONS

 

1

LONDON - 116369.02

 

--------------------------------------------------------------------------------



Section 1.01. Definitions

Wherever used in this Agreement, unless the context otherwise requires, the
following terms have the following meanings:

“Affiliate”

means, in respect of any person, any other person which directly or indirectly
controls, is controlled by or is under common control with such person;

“Annual Budget”

shall have the meaning set forth in the Loan Agreement;

“Authorisations”

any consent, registration, filing, agreement, notarisation, certificate,
licence, approval, permit, authority or exemption from, by or with any
Governmental Authority, whether given or withheld by express action or deemed
given or withheld by failure to act within any specified time period and all
corporate, creditors’ and shareholders’ approvals or consents;

“Business Day”

means a day (other than a Saturday or Sunday) on which commercial banks and
foreign exchange markets are open for the transaction of business in London,
England, and Almaty, Republic of Kazakhstan, and on which commercial banks and
foreign exchange markets settle payments in Dollars in New York, New York, USA;

“Business Plan”

shall have the meaning set forth in the Loan Agreement;

“Charter”

means, in respect of any company, corporation, partnership, governmental agency
or other enterprise, its founding act, articles of incorporation and bylaws,
memorandum and articles of association, charter, statutes or similar instrument;

“Charter Capital”

as of the date hereof shall have the meaning ascribed thereto in Section 2.02(c)
(Charter Capital), except as such may be adjusted from time to time, pursuant to
the terms and conditions of the Financing Agreements;

“Completion Guarantee”

shall have the meaning set forth in the Loan Agreement;

“Contingent Liabilities”

means any losses, claims, liabilities and damages which may be suffered or
incurred by the holder of any participation interest in respect of any
liabilities to a third party (which shall include any additional capital
contributions outstanding in respect of that interest) as a result of that
person’s ownership of that interest;

“Contribution”

means the completion of any contribution for the EBRD Interest on the relevant
Contribution Date as specified in Section 3.02 (Release of Funds to the
Company);

“Contribution Date”

means a date (which must be a Business Day), specified by the Company in the
Contribution Request, the occurrence of which is subject to the fulfilment of
all conditions precedent set forth in Section 4.01 (Conditions Precedent) and
which shall be at least three Business Days after the fulfilment of such
conditions precedent;

“Contribution Request”

means the request delivered by the Company to EBRD substantially in the form of
Exhibit 1 (Form of Contribution Request);

“CREL”

means Caspian Real Estate Limited, a limited liability company organised and
existing under the laws of the British Virgin Islands;

“Default”

shall have the meaning set forth in the Loan Agreement;

“Dollars”, “USD” or “$”

means the lawful currency of the United States of America from time to time;

“EBRD Contribution”

means the equivalent in Tenge of ten million Dollars (USD 10,000,000) to be
contributed by EBRD to the Charter Capital of the Company for the EBRD Interest;

“EBRD Interest”

means the EBRD Interest to be acquired pursuant to Section 3.02 (Release of
Funds to the Company);

 

 

2

LONDON - 116369.02

 

--------------------------------------------------------------------------------



 

“Environmental Matter”

shall have the meaning set forth in the Loan Agreement;

“Escrow Account”

means the deposit account in the name of the Company to be established with the
Escrow Bank in accordance with the Escrow Account Agreement;

“Escrow Account Agreement”

means the agreement to be entered into between the Company, EBRD and the Escrow
Bank establishing the Escrow Account into which the EBRD Contribution shall be
paid, which agreement shall be in form and substance satisfactory to EBRD;

“Escrow Bank”

means the bank selected by the Company and acceptable to EBRD at which the
Company will open the Escrow Account;

“Environmental and Action Plan”

shall have the meaning set forth in the Loan Agreement;

“Financial Statements”

means the financial statements (including a balance sheet, income statement and
statement of changes in financial position, and notes thereon) of the Company
prepared in accordance with Generally Accepted Accounting Principles;

“Financial Year”

means the period commencing each year on 1 January and ending on the following
31 December;

“Financing Agreements”

means this Agreement; the Put Option Agreement; the Shareholders’ Agreement; the
Foundation Agreement; the Escrow Account Agreement; the Loan Agreement, the
Completion Guarantee, the Share Retention Deed, the Subordination Deed, the
Security Documents, any other agreements entered into in connection with this
Agreement, the Financing Agreements or the Project and entered into between or
among (1) the Company and/or the Sponsor and/or CREL and/or any other party and
(2) EBRD; and notices, certificates and applications issued by the Company, the
Sponsor, CREL or any other party to EBRD in connection with any of the
foregoing;

“Foundation Agreement”

means the foundation agreement of the Company, as agreed between and adopted by
the participants on the date of execution or forthwith following the execution
of this Agreement, as amended or extended from time to time, which foundation
agreement shall be in form and substance satisfactory to EBRD;

“Generally Accepted Accounting Principles”

means Generally Accepted Accounting Principles in the United States,
consistently applied;

“General Meeting of Participants”

means the general meeting of participants of the Company;

“Governmental Authority”

means the government of any nation, or of any political subdivision thereof,
whether state, regional or local, and any agency, authority, branch, department,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government or any subdivision thereof (including any
supra-national bodies), and all officials, agents and representatives of each of
the foregoing;

“HSBK Loan Agreement”

means the loan agreement dated 11 January 2007 between Halyk Bank and the
Company for a loan in the aggregate maximum principal amount of up to
USD2,000,000;

“Kazakhstan”

means the Republic of Kazakhstan;

“License(s)”

shall have the meaning set forth in the Loan Agreement;

 

 

3

LONDON - 116369.02

 

--------------------------------------------------------------------------------



 

“Lien”

means any mortgage, pledge, charge, privilege, priority, hypothecation,
encumbrance, assignment, lien, attachment, set-off or other security interest of
any kind or any other agreement or arrangement having the effect of conferring
security upon or with respect to, or any segregation of or other preferential
arrangement with respect to, any present or future assets, revenues or rights,
including, without limitation, any designation of loss payees or beneficiaries
or any similar arrangement under any insurance policy;

“Loan Agreement”

means the loan agreement dated 21 December 2006 between the Company and EBRD, as
amended on 28 June 2007;

“Project”

means the construction, equipment and placing into operation of the marine
support and supply base of Bautino to be located in the Kazakh sector of the
North Caspian Sea coast, near the village of Atash;

“Project Agreements”

shall have the meaning set forth in the Loan Agreement;

“Put Option Agreement”

means the put option agreement to be entered into between the Sponsor and EBRD,
which agreement shall be in form and substance satisfactory to EBRD;

“Security Documents”

shall have the meaning set forth in the Loan Agreement;

“Shareholders Agreement”

means the shareholders agreement to be entered into between the Sponsor, CREL
and EBRD, which agreement shall be in form and substance satisfactory to EBRD;

“Share Retention Deed”

shall have the meaning set forth in the Loan Agreement;

“Site”

shall have the meaning set forth in the Loan Agreement;

“Social Matter”

shall have the meaning set forth in the Loan Agreement;

“Sponsor”

means Caspian Services Inc., a corporation organised and existing under the laws
of the State of Nevada, United States of America;

“Subordinated Debt”

shall have the meaning set forth in the Loan Agreement;

“Subordination Deed”

shall have the meaning set forth in the Loan Agreement;

“Subsidiary”

means, with respect to any entity, any other entity over fifty per cent. (50%)
of whose capital is owned, directly or indirectly by such entity or which is
otherwise effectively controlled by such entity;

“Tax” or “Taxes”

means any tax, royalty, stamp or other duty, assessment, levy, charge, value
added tax, or impost of any nature whatsoever (including any related penalty or
interest) imposed under any law; and

“Tenge” or “KZT”

shall mean the lawful currency of the Republic of Kazakhstan from time to time.

Section 1.02. Interpretation

In this Agreement:

(a)     unless the context otherwise requires, words denoting the singular
include the plural and vice versa, words denoting gender include all gender, and
words denoting persons include natural persons, corporations, partnerships,
joint ventures, or trusts, unincorporated organisations, authorities or any
other entity whether acting in an individual, fiduciary or other capacity, and
references to a person include its successors and permitted assigns and/or
transferees;

 

4

LONDON - 116369.02

 

--------------------------------------------------------------------------------



(b)     a reference to a specified Article, Section or Schedule shall be
construed as a reference to that specified Article or Section of, or Schedule
to, this Agreement;

(c)     a reference to an agreement includes any contract, concession, deed,
undertaking, instrument or other contractual arrangement, and any annexes,
exhibits, schedules thereto, and the side letters or other instruments issued in
connection therewith;

(d)     a reference (i) to an amendment or to an agreement being amended
includes a supplement, variation, assignment, novation, restatement or
re-enactment, and (ii) to an agreement shall be construed as a reference to such
agreement as it may be amended, restated, supplemented or novated from time to
time;

(e)     the headings and the Table of Contents are inserted for convenience of
reference only and shall not affect the interpretation of this Agreement;

(f)      any reference to “law” means any law (including, any common or
customary law) and any treaty, constitution, statute, legislation, decree,
normative act, rule, regulation, judgment, order, writ, injunction,
determination, award or other legislative or administrative measure or judicial
or arbitral decision in any jurisdiction which has the force of law or the
compliance with which is in accordance with general practice in such
jurisdiction;

(g)     any reference to a provision of law, statute, rule or regulation is a
reference to that provision as from time to time amended or re-enacted;

(h)     the terms “include” and “including” shall be deemed to be followed by
the words “without limitation” where not so followed;

(i)      the term “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”), as used with
respect to any person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person, whether through ownership of voting securities, by contract or
otherwise;

(j)      “the knowledge of the Company”, “to the Company’s knowledge”, or “to
the best of the Company’s knowledge” or similar expressions related to the
knowledge of the Company shall always include the best knowledge of such party
after due and careful inquiry and investigation;

 

(k)

all exhibits, supplements and amendments hereto shall form an integral part of

 

5

LONDON - 116369.02

 

--------------------------------------------------------------------------------



this Agreement; and

(l)      the equivalent in Tenge of a USD amount shall mean the equivalent as
calculated using the exchange rate available to EBRD two (2) Business Days prior
to the payment of such amount.

 

ARTICLE II - REPRESENTATIONS AND WARRANTIES

Section 2.01. Representations Regarding the Project

The Company represents and warrants as follows:

(a)     Project Description. The Project conforms in all material respects with
the detailed description contained in the Business Plan furnished by the Company
to EBRD (subject to any modifications to which EBRD may agree in writing).

(b)     Estimated Project Costs. As of the date of this Agreement, the total
estimated cost of the Project is the equivalent of eighty million five hundred
and ten thousand Dollars (USD 80,510,000) as follows:

 

6

LONDON - 116369.02

 

--------------------------------------------------------------------------------



 

Item

USD (‘M)

% of Total

1. Land

8.70

10.8%

2. Dredging

3.12

3.9%

3. Service Jetty and Jetty Services

7.85

9.8%

4. Reclaim and Wharf

4.88

6.1%

5. Breakwater

2.63

3.3%

6. Civil Works and Site Services

5.64

7.0%

7. Fuel, Water and Waste Storage

2.10

2.6%

8. Energy Centre and Fire Protection

2.28

2.8%

9. Warehouse, Offices and Transit Lounge

4.91

6.1%

10. Desalinisation Plant

2.27

2.8%

11. Professional Services and Insurance

5.41

6.7%

12. Preliminaries and Start Up Costs

10.87

13.5%

13. Import and Local VAT & Customs

10.93

13.6%

14. Transaction Costs and Contingencies

8.92

11.0%

Total Project Cost

80.51

100%

 

 

7

LONDON - 116369.02

 

--------------------------------------------------------------------------------



 

(c)

Financing Plan. The proposed sources of financing for the Project are as
follows:

Source

USD (‘M)

%

Equity

 

 

a. Sponsor

 

 

A Land Contribution

8.70

10.8%

B Cash Equity (see Note 1)

29.81

37.0%

b. EBRD

10.00

12.4%

Total Equity

48.51

60.2%

Senior Debt

 

 

EBRD

 

 

A Loan

16.00

19.4%

B Loan

16.00

19.4%

Total Debt

32.00

39.8%

Total Financing

80.51

100%

 

Note 1: The Cash Equity amount of USD29.81 million may include all audited
historical Project Costs as set out in 2.01(b) of this Agreement incurred by the
Sponsor or its Affiliates.

 

Section 2.02.

Representations Regarding the Company

The Company represents and warrants as follows:

(a)     Incorporation. The Company is a limited liability partnership duly
organised and validly existing under the laws of the Republic of Kazakhstan and
registered with all relevant registration bodies in the Republic of Kazakhstan.
The Company has full power to own the properties which it owns or will own for
the purposes of any Financing Agreement and to carry out the business which it
carries out or proposes to carry out for the purposes of any Financing
Agreement.

 

8

LONDON - 116369.02

 

--------------------------------------------------------------------------------



 

(b)

Subsidiaries. The Company has no Subsidiaries.

(c)     Charter Capital. The Company has a charter capital of four hundred
thousand Tenge (KZT 400,000) (the “Charter Capital”). As of the date of this
Agreement, the sole participant in the Company is CREL. All in-kind capital
contributions by CREL have been made for full commercial value and all
Kazakhstan legal requirements in connection therewith have been complied with in
full. There are no options, warrants or instruments convertible into
participation interests, agreements requiring the Company to issue loan capital
or other agreements relating to the existing participation interest of the
Company or any rights attributable other than as provided in this Agreement. No
person has any right (other than as a participant) to share in the profits of
the Company. The EBRD Interest will rank pari passu in all respects with the
other interest.

(d)     Directors and Officers. As of the date hereof, the Director of the
Company is Paul Roberts.

(e)     Financial Statements. The balance sheet of the Company as at 30 June
2006 presents fairly the financial position of the Company as of the date of
such balance sheet. The Company had, as of the date of such balance sheet, no
material contingent obligations, liabilities for taxes or unusual forward or
long term commitments not disclosed by, or reserved against in, such balance
sheet or the notes thereto. Since the date of such balance sheet, the Company
has not suffered any material adverse change in its business, operations or
financial condition, incurred any substantial or unusual loss or liability or
undertaken, or agreed to undertake any substantial or unusual obligation except
under the Financing Agreements or Project Agreements.

(f)      Title to Assets. The Company owns and has good and marketable title to
the Site and to all of the other assets with a book value in excess of one
hundred thousand Dollars (USD 100,000) each, necessary to enable it to continue
to run its business as now conducted and as contemplated to be conducted for the
Project and in particular, but without prejudice to the foregoing, the assets,
the ownership of which is reflected in the most recent balance sheet referred to
in Section 2.02(e) (Financial Statements) or will be reflected in the Company’s
balance sheet upon acquisition. All such assets of the Company are (i) free from
any Liens other than a Permitted Lien and (ii) free from any restrictions or
covenants which might have a material adverse effect on the Project or the
Company’s business, operations or financial condition or the ability of the
Company to perform any of its material obligations under any Financing Agreement
or Project Agreement.

 

9

LONDON - 116369.02

 

--------------------------------------------------------------------------------



(g)     Material Contracts. As of the date hereof, the Company is not a party
to, or committed to enter into, any agreement, other than the Financing
Agreements, the HSBK Loan Agreement and the Project Agreements: (1) that
involves the payment of more than USD 100,000 (or the equivalent thereof in
other currencies) per year or in the aggregate more than USD 1,000,000 (or
equivalent thereof in other currencies) over the term of such agreement; or (2)
that relates to the Project. The Company is not a party to any contract or
arrangement which is not in the ordinary course of business, on ordinary
commercial terms and on the basis of arm’s length arrangements.

(h)     Compliance with Law. The Company is not in violation of any law
applicable to it presently in effect. To the best knowledge of the Company,
having made due inquiry, no law has been proposed or is expected which may have
a material adverse effect on the Project or the Company’s business, operations
or financial condition or the ability of the Company to perform any of its
material obligations under any Financing Agreement or Project Agreement. All tax
returns and reports of the Company required by law to be filed have been duly
filed and all tax assessments, fees and other governmental charges upon the
Company, its properties and its income, which are due and payable, have been
paid, other than those currently payable without penalty or interest. The
statutory and minute books of the Company have been properly written up and
contain a true, accurate and complete record of the matters which should be
dealt with in such books and no notice or allegation that any of them is
incorrect or should be rectified has been received. The Company is in compliance
with all applicable laws addressing money laundering. Neither the Company nor
any of its officers, directors or authorised employees, agents or
representatives has:

 

(1)

paid, promised to pay or offered to pay, or authorised the payment of, any
commission, bribe, pay-off or kickback in connection with its business or
operations that violates any applicable law or entered into any agreement
pursuant to which any such commission, bribe, pay-off or kickback may or will at
any time be paid; or

 

10

LONDON - 116369.02

 

--------------------------------------------------------------------------------





 

(2)

offered or given any thing of value to influence the action of a public
official, or threatened injury to person, property or reputation, in connection
with its business or operations in order to obtain or retain business or other
improper advantage in the conduct of business.

(i)      Government Approvals. No government licenses, approvals, consents,
filings or registrations are required for the due execution, delivery or
performance by the Company of any Financing Agreement to which it is a party or
the validity or enforceability thereof or the completion of the Contribution by
EBRD except for: registration of the Loan Agreement and EBRD’s direct investment
in the Company with the relevant branch of the National Bank of the Republic of
Kazakhstan, registration of the Security Documents with the appropriate
registry, and re-registration of the Company and registration of the amendment
to the Charter of the Company with the Department of Justice in Kazakhstan.

(j)      No Default. The Company is not in breach of or in default under any
agreement, obligation or duty to which it is a party or by which it or any of
its properties or assets is bound (including under any Financing Agreement or
Project Agreement) where such default would have a material adverse effect on
the Project or the Company’s business, operations or financial condition or the
ability of the Company to perform any of its material obligations under any
Financing Agreement or Project Agreement.

(k)     Environmental Compliance. The Company and its businesses, operations,
assets, equipment, property, leaseholds and other facilities are in material
compliance with the provisions of all applicable laws relating to Environmental
Matters and Social Matters. The Company has been issued all required
Authorisations relating to, and has received no complaint, order, directive,
claim, citation or notice from any Governmental Authority with respect to, air
emissions, discharges to surface water or ground water, noise emissions, solid
or liquid waste disposal, the use, generation, storage, transportation or
disposal of toxic or hazardous substances or wastes, health and safety,
employment conditions, the protection of indigenous peoples, cultural property,
resettlement of persons or any other Environmental Matter or Social Matter.

 

11

LONDON - 116369.02

 

--------------------------------------------------------------------------------





(l)      Litigation. The Company is not engaged in, or, to the best of the
Company’s knowledge, having made due inquiry, threatened by, any litigation,
arbitration or administrative proceeding, the outcome of which might have a
material adverse effect on the Project or the Company’s business, operations or
financial condition or the ability of the Company to perform any of its material
obligations under any Financing Agreement or Project Agreement.

(m)    Charter.         The Charter of the Company delivered pursuant to Section
4.01 (Conditions Precedent) is true, complete and accurate in all respects and
has embodied in it or annexed to it true, accurate and complete copies of all
resolutions, agreements and consents required by law to be so embodied or
annexed.

(n)     Insolvency. No decree or order by a court has been entered against the
Company adjudging the Company bankrupt or insolvent or ordering the winding up
or liquidation of its affairs; nor has a petition been filed seeking
reorganisation, administration, arrangement, adjustment, composition or
liquidation of or in respect of the Company under any applicable law; nor has a
receiver, administrator, liquidator, assignee, trustee, sequestrator, secured
creditor or other similar official been appointed over or in respect of the
Company or any substantial part of its property or assets; nor has the Company
instituted proceedings to be adjudicated bankrupt or insolvent, or consented to
the institution of bankruptcy or insolvency proceedings against it, or filed a
petition or answer or consent seeking reorganisation, administration, relief or
liquidation under any applicable law, or consent to the filing of any such
petition or to the appointment of a receiver, administrator, liquidator,
assignee, trustee, sequestrator, secured creditor or other similar official of
the Company or of any substantial part of its property, or made an assignment
for the benefit of creditors, or admitted in writing its inability to pay its
debts generally as they become due; nor has any other event occurred which under
any applicable law would have an effect analogous to any of the events listed in
this Section.

Section 2.03. Representations Regarding the Agreements

The Company represents and warrants as follows:

(a)     Corporate Power. The Company has the corporate power to enter into and
perform its obligations under any Financing Agreement and Project Agreement to
which it is a party.

 

12

LONDON - 116369.02

 

--------------------------------------------------------------------------------



(b)     Due Authorisation; Enforceability; No Conflict. The Financing Agreements
and Project Agreements to which the Company is a party have been duly authorised
by the Company. This Agreement has been duly executed by the Company and,
subject to the reservations and qualifications set out in the legal opinions of
the legal counsel to EBRD and provided under Article IV (Conditions Precedent),
this Agreement constitutes, and the other Financing Agreements and Project
Agreements to which the Company is a party, when executed and delivered, will
constitute, valid and legally binding obligations of the Company, enforceable in
accordance with their respective terms. The making of this Agreement and the
other Financing Agreements and Project Agreements to which the Company is a
party and the compliance with the terms thereof:

 

(1)

will not result in violation of its Charter, the Licenses or any provision
contained in any law applicable to the Company;

 

(2)

will not conflict with or result in the breach of any provision of, or require
any consent under, or result in the imposition of any Lien under, any agreement
or instrument to which the Company is a party or by which the Company or any of
its assets is bound; and

 

(3)

will not constitute a default or an event which, with the giving of notice, the
passage of time or the making of any determination, or any combination thereof,
would constitute a default under any such agreement or instrument.

(c)       Governmental Authorisations. No Authorisations from any Governmental
Authority are required for (i) the due execution, delivery or performance by the
Company of any Financing Agreement, or the validity or enforceability thereof,
except for the registration of the Loan Agreement and EBRD’s direct investment
in the Company with the National Bank of Kazakhstan, the registration of the
Security Documents with the appropriate registry, and re-registration of the
Company with the Department of Justice in Kazakhstan; or (ii) the due execution
and delivery or performance by the Company of any Project Agreement, or the
validity or enforceability thereof, except for the registration of the amendment
to the Charter of the Company with the Department of Justice in Kazakhstan;
(iii) the carrying out of the Project or the carrying on of the business of the
Company as it is carried on or is contemplated to be carried on, except solely
for this sub-clause (iii), for those Authorisations, other than the Licenses,
consents or permits which are not necessary at the time this representation is
made (or repeated) and which are of a routine or minor nature and are
customarily granted in due course after

 

13

LONDON - 116369.02

 

--------------------------------------------------------------------------------



timely application, or which need only be obtained as the Project progresses or
after construction is completed and in respect of which the Company is not aware
of any reason for it being unable to obtain in due course such Authorisation.

(d)       Financing Agreements and Project Agreements. The Financing Agreements
and Project Agreements are in full force and effect without modification from
the form referred to in Section 1.01 (Definitions). There has occurred no
breach, and no event which with the giving of notice, the passage of time or the
making of any determination, or any combination thereof, would constitute a
breach, of any of the Financing Agreements. There has occurred no breach, and no
event which with the giving of notice, the passage of time or the making of any
determination, or any combination thereof, would constitute a breach of any of
the Project Agreements where such breach would have a material adverse effect on
the Project.

(e)       Taxes. There is no Tax of any Governmental Authority to be imposed on
or by virtue of the execution, delivery or performance of this Agreement or any
other Financing Agreement or Project Agreement or any transaction contemplated
thereby to ensure the legality, validity, enforceability or admissibility in
evidence thereof in the Republic of Kazakhstan.

(i)        Pre-emption Rights. All pre-emption rights or rights of first refusal
of any existing participant of the Company have been exercised or irrevocably
waived by the parties entitled thereto.

Section 2.04. Acknowledgement and Warranty

The Company acknowledges that it has made the representations and warranties
contained in Sections 2.01 (Representations Regarding the Project), 2.02
(Representations Regarding the Company) and 2.03 (Representations Regarding the
Agreement) with the intention of inducing EBRD to enter into this Agreement and
that EBRD has entered into this Agreement on the basis of, and in full reliance
on, each of such representations and warranties. The Company hereby represents,
warrants and undertakes to EBRD that each of such representations and warranties
is true and correct and that it has no knowledge of any additional facts or
matters the omission of which makes any of such representations and warranties
materially misleading or which would or might reasonably be expected to affect
the judgement of a prospective investor considering investing in the Company.

 

14

LONDON - 116369.02

 

--------------------------------------------------------------------------------



Section 2.05. Repetition of Representations and Warranties

(a)     For the purposes of, and in connection with, the Contribution or the
payment of the EBRD Contribution (as the case may be) to be made under this
Agreement, the representations and warranties contained in Sections 2.01
(Representations Regarding the Project), 2.02 (Representations Regarding the
Company) and 2.03 (Representations Regarding the Agreement) shall be deemed to
be repeated, and expressed to be effective, on and as of the date of the
Contribution Request and the Contribution Date.

(b)     If any of such representations and warranties is no longer valid as of
or prior to any Contribution Date or any payment made by EBRD in relation
thereto, the Company shall immediately notify EBRD and the Company shall, upon
demand by EBRD, cancel the Contribution and repay all or any portion of the EBRD
Contribution together with any costs, expenses, interests, or duties paid or
incurred by EBRD in connection with such Contribution or any portion thereof,
made prior to receipt of such notice.

Section 2.06. Non-discharge of Warranties

EBRD shall be entitled to take action in respect of any breach or non-fulfilment
of any of the representations, warranties, undertakings, covenants or agreements
on the part of the Company contained in or made pursuant to this Agreement both
before and after any Contribution Date and such action may be taken after any
Contribution Date in respect of any breach or non-fulfilment known to or
discoverable by the Company on or before the Contribution Date and any
Contribution shall not constitute a waiver of any of EBRD’s rights.

ARTICLE III - INVESTMENT

Section 3.01. Investment by EBRD

(a)     Upon the terms and subject to the conditions of this Agreement, EBRD
agrees to make the EBRD Contribution in exchange for the EBRD Interest as the
result of which the Charter Capital of the Company will increase by an amount
that shall not exceed the equivalent in Tenge of ten million Dollars (USD
10,000,000).

(b)     In accordance with Section 3.01(a) above, EBRD shall, on the
Contribution Date and subject to compliance with Section 3.01(c):

 

(1)

agree to make the EBRD Contribution in exchange for the EBRD Interest in one
instalment upon the Company’s request; and

 

15

LONDON - 116369.02

 

--------------------------------------------------------------------------------



 

(2)

pay into the Escrow Account upon and subject to the terms of the Escrow Account
Agreement an amount equal to the EBRD Contribution.

(c)     Upon the terms and subject to the conditions of this Agreement, on or
prior to the Contribution Date, the following events shall occur in the
following order:

 

(1)

the Company shall open the Escrow Account with the Escrow Bank on terms and
conditions specified in Section 3.03 (Escrow Account) below;

 

(2)

the Company shall provide to EBRD a copy, certified as a true and correct copy
by a duly authorised officer of the Company, of the resolution of CREL specified
in Section 4.01(e) (Resolution of the Sole Participant);

 

(3)

EBRD shall transfer to the Escrow Account in Tenge the EBRD Contribution;

 

(4)

the Escrow Bank shall credit the amount paid to the Escrow Account of the
Company, in full payment of the EBRD Contribution and shall deliver receipts to
EBRD evidencing the payment of the proceeds into the Escrow Account; and

 

(5)

the Company shall apply for a registration certificate from the National Bank of
the Republic of Kazakhstan of EBRD’s direct investment in the Company; and

 

(6)

the Company shall promptly take all necessary actions to re-register itself and
register the amendment to its Charter, which would reflect the increase of the
Charter Capital of the Company by the amount of the EBRD Contribution and the
ownership by EBRD of the EBRD Interest as required by the laws of Kazakhstan.

Section 3.02. Release of Funds to the Company

(a)     The amounts deposited in such Escrow Account as and for payment for the
EBRD Interest shall be released to the Company on the date that EBRD has
confirmed in writing to the Escrow Bank that it has received:

 

(i)

a notarised copy of the Company’s Charter together with the notarised copy of
the amendments to the Company’s Charter as registered with the appropriate
authorities in the Republic of Kazakhstan, evidencing the

 

16

LONDON - 116369.02

 

--------------------------------------------------------------------------------



increase in the Charter Capital of the Company by the amount of the EBRD
Contribution, which registration is evidenced by the stamp of such appropriate
authorities, and a notarised certificate of state re-registration of the Company
related to the acceptance of EBRD as a participant in the Company;

 

(ii)

an original of the Foundation Agreement duly notarised by a notary in the
Republic of Kazakhstan, evidencing the sole ownership by EBRD of the EBRD
Interest;

 

(iii)

an original statement issued by the Company certifying that EBRD is the sole
owner of the EBRD Interest; and

 

(iv)

such other evidence that EBRD may reasonably require to confirm that the Company
was duly re-registered and the amendment to the Charter was duly registered and
that the EBRD Interest has been duly and validly authorized, issued and
delivered and that all legal requirements in connection therewith have been
complied with in full; and

 

(v)

the Company shall have obtained a registration certificate from the National
Bank of the Republic of Kazakhstan of EBRD’s direct investment in the Company.

(b)     If the Company: (i) fails to apply for re-registration and/or
registration of the amendment to the Charter and such failure continues for
fourteen (14) days from the Contribution Date, or, (ii) is unable to re-register
itself and/or register the amendment to its Charter and such failure continues
for sixty (60) days from the Contribution Date, or (iii) fails to provide the
evidence required by EBRD in accordance with Section 3.02(a) above and such
failure continues for sixty (60) days from the Contribution Date, EBRD may
require the Escrow Bank to return all of the amounts representing the EBRD
Contribution paid into the Escrow Account in accordance with Section 3.01(c)(4),
plus interest from the date of payment at the rate agreed in the Escrow
Agreement. Following EBRD’s receipt of the amounts representing the EBRD
Contribution, EBRD shall promptly calculate the equivalent of such amounts in
Dollars at the exchange rate reflected on the website of the National Bank of
the Republic of Kazakhstan on the date of such receipt and the Company hereby
agrees to indemnify EBRD for any loss that would have been incurred by EBRD from
such Dollar amount being less than the Dollar amount originally paid by EBRD to
purchase the EBRD Contribution.

 

17

LONDON - 116369.02

 

--------------------------------------------------------------------------------



Section 3.03. Escrow Account

(a)     The Company shall open the Escrow Account on terms and conditions agreed
with the Escrow Bank and acceptable to EBRD. Any terms and conditions not
specifically agreed shall be governed by the regulations of the Escrow Bank.

(b)     The Escrow Account shall be interest bearing at an interest rate agreed
between the Company and the Escrow Bank and acceptable to EBRD. All interest
paid on the EBRD Contribution while on deposit in the Escrow Account shall be
payable to EBRD at the time the EBRD Contribution is released from the Escrow
Account.

Section 3.04. Anti-dilution

Until the EBRD Interest has been paid for and the relevant capital increase
registered with the appropriate authority or the right of the Company to require
EBRD to acquire the EBRD Interest has been cancelled as provided in Section 3.05
(Suspension and Cancellation), whichever shall first occur, the Company shall
not, except in accordance with the provisions of this Agreement or unless EBRD
shall otherwise agree:

 

(a)

increase its Charter Capital;

 

(b)

admit any new participants to the Company; or

(c)     take any other action by amendment of its Charter or through
reorganisation, consolidation, sale of participation interests, merger or sale
of assets, or otherwise which might result in a dilution of the interest in the
Company represented by the EBRD Interest.

Section 3.05. Suspension and Cancellation

Without prejudice to any rights or remedies available to EBRD under this
Agreement, any other Financing Agreement, applicable law or otherwise, EBRD may,
by notice to the Company, suspend or cancel its obligation to acquire the EBRD
Interest, prior to re-registration of the Company and registration of the
amendment to the Charter of the Company reflecting the increase of the Charter
Capital of the Company by the amount of the EBRD Contribution and the ownership
by EBRD of the EBRD Interest with the appropriate authority, as follows:

 

18

LONDON - 116369.02

 

--------------------------------------------------------------------------------





(a)     if the EBRD Contribution under Section 3.01 (Investment by EBRD) shall
not have been made by the first anniversary of the signing of this Agreement, or
such other date as may be agreed by the parties hereto; or

(b)     if an event occurs which constitutes a breach of this Agreement, any
other Financing Agreement or any of the Project Agreements; or

(c)     if at any time there shall have occurred an event which might have a
material adverse effect on the Project, the business, operations or financial
condition of the Company, the Sponsor or CREL or on the ability of the Company,
the Sponsor or CREL to perform any of its obligations under any Financing
Agreement or Project Agreement; or

(d)     if the Board of Governors of EBRD shall have decided in accordance with
Article 8, paragraph 3, of the Agreement Establishing the European Bank for
Reconstruction and Development that access by the Republic of Kazakhstan to EBRD
resources should be suspended or otherwise modified; or

(e)     if the representations and warranties made or confirmed in, or pursuant
to, Article II (Representations and Warranties) shall be false or incorrect when
made or deemed repeated.

Upon the giving of such notice, the right of the Company to require EBRD to
acquire the EBRD Interest shall be suspended or cancelled as EBRD may elect. The
exercise by EBRD of the right of suspension shall not preclude EBRD from
exercising its right of cancellation as provided in this Agreement, either for
the same or another reason, and shall not limit any other provision of this
Agreement. The Company agrees that EBRD will have no liability to the Company
for any loss, expense, claim, damage or liability (whether actual or contingent,
economic or otherwise) which the Company may suffer, sustain or incur as a
consequence of, or resulting from, or in respect of, or following any suspension
and/or cancellation by EBRD pursuant to this Section 3.05, notwithstanding that
same may have occurred for reasons unconnected with, or beyond the control of,
the Company.

 

20

LONDON - 116369.02

 

--------------------------------------------------------------------------------



ARTICLE IV - CONDITIONS PRECEDENT

 

Section 4.01.

Conditions Precedent

The obligation of EBRD to make the EBRD Contribution for the EBRD Interest and
thereby to increase the charter capital of the Company shall be subject to the
prior fulfilment, in form and substance satisfactory to EBRD, of the following
conditions precedent (which EBRD, at its sole discretion, may choose by notice
in writing, to waive in whole or in part):

(a)       Financing Agreements. EBRD shall have received duly executed originals
of this Agreement and the following agreements:

 

(1)

the Put Option Agreement;

 

(2)

the Shareholders Agreement;

 

(3)

the Escrow Account Agreement;

 

(4)

the Loan Agreement;

 

(5)

the Completion Guarantee;

 

(6)

the Share Retention Deed;

 

(7)

the Subordination Deed; and

 

(8)

the Security Documents.

(b)     Project Agreements. EBRD shall have received certified copies of each of
the Project Agreements.

(c)     Charter. EBRD shall have received certified copies of the Charter (and,
if relevant, certificate of registration or re-registration and good standing)
of the Company and at the request of EBRD, any other parties to the Financing
Agreements and Project Agreements. The Charter of the Company shall be provided
in the Russian language together with an English translation thereof certified
to be a true and correct translation by an officer of the Company.

(d)     Corporate Authorisations. EBRD shall have received certified copies of
all corporate (including, if required, shareholder) Authorisations necessary for
the due execution, delivery and performance of the Financing Agreements and
Project

 

21

LONDON - 116369.02

 

--------------------------------------------------------------------------------



Agreements, and any other documents in implementation thereof, by the Company,
the Sponsor and CREL and for the transactions contemplated thereby, including
the Authorisations of the persons signing the Financing Agreements and Project
Agreements to sign such documents and to bind the respective parties thereby.

(e)     Resolution of the Sole Participant. Without prejudice to Section 4.01(d)
(Corporate Authorisations), EBRD shall have received copies, certified as true
and correct copies by a duly authorised representative of the Company, of the
resolutions of CREL for:

 

(1)

increasing the current Charter Capital of the Company by an amount equal to the
EBRD Contribution, for the sole purpose of accepting EBRD as a participant in
the Company;

 

(2)

the allotment of the EBRD Interest to EBRD;

 

(3)

the relevant EBRD Contribution which shall not exceed USD10,000,000;

 

(4)

an amendment to the Charter of the Company and the entering into of the
Foundation Agreement with respect to the increase of the Charter Capital of the
Company and the ownership by EBRD of the EBRD Interest; and

 

(5)

such other matters as may be required for the Contribution.

(f)

Specimen Signatures. EBRD shall have received:

 

(1)

a certificate of incumbency and authority of the Company substantially in the
form of Exhibit 2 (Form of Certificate of Incumbency and Authority); and

 

(2)

a certificate of an appropriate officer of the Sponsor and CREL certifying the
specimen signature of each person authorised to sign, on behalf of such party,
the Financing Agreements and Project Agreements to be entered into and performed
by such party.

(g)       Governmental Authorisations. EBRD shall have received certified copies
of all Authorisations necessary for the execution, delivery and performance of
the Financing Agreements and Project Agreements by the Company, the Sponsor and
CREL, and for the transactions contemplated thereby, including, without
limitation:

 

22

LONDON - 116369.02

 

--------------------------------------------------------------------------------





 

(1)

the acquisition of the EBRD Interest by EBRD;

 

(2)

the carrying out of the Project and the Financing Plan;

 

(3)

the remittance to EBRD in convertible currency of all moneys payable in respect
of the EBRD Interest, including without limitation, dividends, distributions in
the event of liquidation and the proceeds from the sale of the EBRD Interest,
including the amounts originally invested and any capital gains;

 

(4)

the carrying on of the business of the Company as it is presently carried on and
is contemplated to be carried on; and

 

(5)

any further licenses, approvals, contents, filings and registrations which are
necessary for the execution, delivery and performance of the Financing
Agreements and the Project Agreements by the Company, the Sponsor, CREL and any
other parties thereto and for the transactions contemplated thereby;

other than those Authorisations which are not necessary at the time of the
proposed Contribution Date and which are of a routine or minor nature and are
customarily granted in due course after timely application, or which need only
be obtained as the Project progresses or is completed and in respect of which
the Company is not aware of any reason for it being unable to obtain in due
course such Authorisation.

(h)       Process Agent Appointments. EBRD shall have received written
confirmation from the agents for service of process appointed by the Company,
the Sponsor and CREL pursuant to the Financing Agreements of their acceptances
of such appointments.

(i)        Legal Opinions. EBRD shall have received the following legal opinions
regarding such matters incident to the transactions contemplated by the
Financing Agreements as EBRD reasonably requests:

 

(1)

the opinion of Chadbourne & Parke, special Kazakhstan counsel to EBRD;

 

(2)

the opinion of Chadbourne & Parke, special English counsel to EBRD;

 

(3)

the opinion of Appleby Hunter Bailhache, special British Virgin Islands

 

24

LONDON - 116369.02

 

--------------------------------------------------------------------------------



counsel to EBRD; and

 

(4)

the opinion of Hale Lane Peek Dennison and Howard, special Nevada, United States
of America counsel to EBRD.

(j)        Environmental and Social Action Plan. EBRD shall have received
evidence satisfactory to it that the Company has adopted in full the
Environmental and Social Action Plan.

(k)       Continuing Validity of Documents. All agreements, documents and
instruments delivered to EBRD pursuant to this Section 4.01 shall be in full
force and effect and unconditional (except for this Agreement having become
unconditional, if that is a condition of any such agreement).

(l)        Representations and Warranties. The representations, warranties and
undertakings made or confirmed by the Company, the Sponsor and/or CREL in the
Financing Agreements shall be true on and as of the Contribution Date with the
same effect as though such representations and warranties had been made on and
as of such Contribution Date.

(m)      No Default. None of the Company, the Sponsor or CREL is in violation of
its Charter or in default under any agreement, obligation or duty to which it is
a party or by which it or any of its properties or assets is bound (including
under any Financing Agreement) and none of the Company, the Sponsor or CREL
shall, as a result of this Agreement or the transaction contemplated thereby, be
in violation of its Charter, any provision contained in any agreement or
instrument to which it is a party (including this Agreement) or by which it is
bound or any law applicable to it.

(n)       No Material Adverse Change. Nothing shall have occurred which, in the
reasonable opinion of EBRD, would have a material adverse effect on the Project,
the business, operations or financial condition of the Company, the Sponsor or
CREL or the ability of the Company, the Sponsor or CREL to perform any of its
obligations under any Financing Agreement or Project Agreement.

(o)       No Liens or Liabilities. The EBRD Interest shall be free of any Liens
and Contingent Liabilities.

(p)       Percentage Holding. The EBRD Interest shall represent a twenty two per
cent. (22%) participation interest in the Charter Capital of the Company.

 

26

LONDON - 116369.02

 

--------------------------------------------------------------------------------



(q)       No Pre-emption Rights. EBRD shall have received such evidence as it
deems satisfactory that CREL has waived any rights of pre-emption conferred upon
it by the Charter of the Company or by any agreement with any other party or by
operation of law with respect to the relevant Contribution.

(r)        Overdue Payment. No amount then due and payable to EBRD from the
Company, the Sponsor, or CREL under any arrangement shall be outstanding.

(s)       Contribution Request. EBRD shall have received a Contribution Request
substantially in the form of Exhibit 1 (Form of Contribution Request) at least
ten (10) Business Days prior to the proposed Contribution Date.

(t)        Equity Financing. EBRD shall have received (i) a letter from the
Auditors of the Company confirming that an equity contribution of USD29,810,000
referred to in the Financing Plan detailed in Section 2.01(c) of this Agreement
shall have been contributed by, or on behalf of, CREL to the Company in full and
(ii) a certified copy of a notification certificate of the National Bank of the
Republic of Kazakhstan evidencing such equity contribution.

(u)       Other. EBRD shall have received such other documents and legal
opinions as EBRD may reasonably request.

 

ARTICLE V - AFFIRMATIVE COVENANTS

As long as EBRD holds the EBRD Interest in the Company and unless EBRD otherwise
agrees:

Section 5.01. Environmental and Social Compliance

(a)     Except as otherwise specified in the Environmental and Social Action
Plan, the Company shall carry out the Project in accordance with the
environmental, health and safety regulations and standards in effect from time
to time in the jurisdiction in which the Project is located and the European
Union environmental and health and safety standards existing on the date hereof
(or, in the event that such European Union standards do not exist, as set forth
in the applicable environmental guidelines of the World Bank Group) and the
International Finance Corporation’s Safeguard Policies on Indigenous Peoples,
Involuntary Resettlement and Cultural Property as referred to in EBRD’s
Environmental Policy as of the date hereof . The Company shall make the

 

27

LONDON - 116369.02

 

--------------------------------------------------------------------------------



environmental and social impact assessment for the Project available at a
publicly accessible location at or near the site of the Project.

(b)     The Company shall observe all applicable laws and standards on
employment, including those relating to the employment of children and young
people, discrimination at work, and forced labour. Such applicable laws and
standards shall include (i) the International Labour Organisation’s fundamental
conventions concerning the abolition of child labour, the elimination of
discrimination at the workplace and the elimination of forced and compulsory
labour and (ii) national law.

(c)     The Company shall not undertake any hazardous waste disposal activities
as part of its business or operations.

(d)     Without limiting the foregoing, the Company shall diligently implement
and adhere to the Environmental and Social Action Plan.

Section 5.02. Costs and Expenses

The Company shall, whether or not the EBRD Contribution is made, pay to EBRD or
as EBRD may direct, within thirty (30) days of EBRD furnishing to the Company
the invoice, all documented and reasonable out-of-pocket costs and expenses
(including, without limitation, travel expenses and the fees and expenses of
outside counsel to EBRD and all other financial, accounting, engineering,
environmental, insurance and other consulting fees and expenses) incurred by
EBRD in connection with:

 

(1)

the assessment, preparation, negotiation and arrangement of the EBRD
Contribution by EBRD;

 

(2)

the preparation, review, negotiation, execution and, where appropriate,
registration and notarisation of the Financing Agreements, the Project
Agreements and any other documents related thereto; and

 

(3)

the giving of any legal opinions hereunder.

Section 5.03. Furnishing of Information

(a)     As soon as available but, in any event, within sixty (60) days after the
end of each quarter of each Financial Year, the Company shall furnish to EBRD:

 

(1)

two copies of the Company’s unaudited Financial Statements for such quarter, in
a form satisfactory to EBRD and, if requested by EBRD, certified by an officer
of the Company;

 

28

LONDON - 116369.02

 

--------------------------------------------------------------------------------



 

(2)

a management discussion and analysis of results for such quarter, including a
report on any factors materially and adversely affecting or which might
materially and adversely affect the Company’s business, operations or financial
condition or a statement that there are no such factors;

 

(3)

a statement of all transactions and transfers between the Company and each of
its Affiliates and CREL during such quarter detailing all such transactions and
transfers which individually exceeded two hundred and fifty thousand Dollars
(USD250,000) or in aggregate exceeded two hundred and fifty thousand Dollars
(USD250,000) (or the equivalent thereof in other currencies at then current
rates of exchange) or a statement that the aggregate value of such transaction
was less than two hundred and fifty thousand Dollars (USD250,000);

 

(4)

(commencing on the date of this Agreement and continuing during implementation
of the Project) a report, in a form satisfactory to EBRD, on the implementation
and progress of the Project, including a report on any factors materially and
adversely affecting or which might materially and adversely affect the Project
or the implementation of the Financing Plan or a statement that there are no
such factors; and information on the identity and nationality of the contractor
and the value of the contract in respect of any contract awarded by the Company
relating to the Project (A) which is in respect of construction or works and has
a value in excess of USD500,000 (or the equivalent thereof in other currencies a
then current rates of exchange), or (B) which is in respect of the purchase of
goods or the provision of consultancy services with a value in excess of
USD500,000 (or the equivalent thereof in other currencies at then current rates
of exchange); and

(b)     As soon as available but, in any event, within hundred and twenty (120)
days after the end of each Financial Year, the Company shall furnish to EBRD:

 

(1)

two copies of the Company’s audited Financial Statements for such Financial
Year, together with a report of the Auditors thereon, all in a form satisfactory
to EBRD; and

 

(2)

a management letter from the Auditors commenting on, among other matters, the
adequacy of the Company’s financial control procedures and

 

29

LONDON - 116369.02

 

--------------------------------------------------------------------------------



accounting systems, together with a copy of any other communication sent by the
Auditors to the Company or to its management in relation to the Company’s
financial, accounting and other systems, management and accounts.

(c)     As soon as available but, in any event, within sixty (60) days after the
end of each Financial Year, the Company shall furnish to EBRD a report, in form
and scope satisfactory to EBRD, on Environmental Matters and Social Matters
arising in relation to the Company or the Project during such Financial Year,
including:

 

(1)

information on compliance by the Company with environmental regulations and
standards mentioned in Section 5.03 (Environmental and Social Compliance) of the
Loan Agreement, including the status of any Authorisation required for the
Project, the results of any inspections carried out by environmental
authorities, any violations of such environmental regulations and standards and
remedial action relating thereto and any fines imposed for any such violations;

 

(2)

information on implementation of the Environmental and Social Action Plan,
including any proposed changes to actions, schedules or costs;

 

(3)

a summary of any material notices, reports and other communications on
Environmental Matters or Social Matters submitted by the Company to any
environmental authorities;

 

(4)

information on the health and safety record of the Project, including the rate
of accidents and any initiatives in relation to health and safety matters which
have been implemented or planned by the Company;

 

(5)

a summary of any changes in laws relating to Environmental Matters or Social
Matters which may have a material effect on the Project; and

 

(6)

copies of any information on Environmental Matters or Social Matters
periodically submitted by the Company to the general public or its participants.

(d)     Within thirty (30) days after the effective date of any new or renewed
insurance policy, the Company shall furnish to EBRD an original certificate from
the Company’s insurer or insurance broker, indicating the properties insured,
amounts and risks covered, names of the loss payees, beneficiaries and
assignees, name of the insurer and

 

30

LONDON - 116369.02

 

--------------------------------------------------------------------------------



any special features of the new or renewed insurance policy, together with a
certified copy of such insurance policy.

(e)     Immediately upon the occurrence of any incident or accident relating to
the Company or the Project which is likely to have a material adverse effect on
the environment, health or safety, the Company shall give EBRD notice thereof by
facsimile transmission or telex specifying the nature of such incident or
accident and any steps the Company is taking to remedy the same. Without
limiting the generality of the foregoing, an incident or accident is likely to
have a material adverse effect on the environment, health or safety if any
applicable law requires notification of such incident or accident to any
governmental authority, such incident or accident involves fatality or multiple
serious injuries requiring hospitalisation or such incident or accident has
become public knowledge whether through media coverage or otherwise.

(f)      The Company shall furnish promptly to EBRD two (2) copies of all
notices, reports and other communications of the Company to its shareholders and
the minutes of all shareholders’ meetings. Without limiting the foregoing, the
Company shall, on or before the date that it gives official notice to its
shareholders of any shareholders’ meeting, furnish EBRD, by facsimile
transmission or telex, with notice of such meeting and the agenda thereof.

(g)     For the period commencing on the Contribution Date and ending on the
third anniversary of the Contribution Date, the Company shall as soon as
available but, in any event, within 15 days before the end of each month
promptly furnish to EBRD the monthly management accounts of the Company prepared
in the normal course of business.

(h)       As soon as available but, in any event, within sixty (60) days before
the end of each Financial Year commencing prior to the Project Completion Date,
the Company shall furnish to EBRD its Construction Budget for the following
Financial Year.

(i)        As soon as available but, in any event, within sixty (60) days before
the end of each Financial Year, the Company shall furnish to EBRD its Annual
Budget for the following Financial Year.

ARTICLE VI - MISCELLANEOUS

Section 6.01. Notices

Any notice, request or other communication to be given or made under this

 

31

LONDON - 116369.02

 

--------------------------------------------------------------------------------



Agreement to the Company or EBRD shall be in writing. Except as otherwise
provided in this Agreement, such notice, request or other communication shall be
deemed to have been duly given or made when it shall be delivered by hand,
airmail or facsimile to the party to which it is required or permitted to be
given or made at such party’s address specified below or at such other address
as such party shall have designated by notice to the party giving or making such
notice, request or other communication.

For the Company:

Balykshy LLP

3rd Floor

174B Furmanov Street

Almaty

Republic of Kazakhstan

Attention:

Paul Roberts, Director

Fax:

+7 (327) 272 8450

 

For EBRD:

 

European Bank for Reconstruction and Development

One Exchange Square

London EC2A 2JN

United Kingdom

 

Facsimile:

(44-20) 7338 6100

Attention:

Operations Administration Unit

 

Section 6.02. English Language

(a)

This Agreement is executed in the English language only.

(b)       Except as otherwise provided herein, all documents to be furnished or
communications to be given or made under this Agreement shall be in the English
language or, if in another language, shall be accompanied by a translation into
English certified by a representative of the Company, which translation shall be
the governing version between the parties hereto, unless such document is a
constitutional, statutory or other official document..

 

32

LONDON - 116369.02

 

--------------------------------------------------------------------------------



Section 6.03. Rights, Remedies, and Waivers

(a)       The rights and remedies of EBRD in relation to any misrepresentations
or breach of warranty on the part of the Company shall not be prejudiced by any
investigation by or on behalf of EBRD into the affairs of the Company, the
Sponsor, and/or CREL, by the execution or the performance of this Agreement or
by any other act or thing which may be done by or on behalf of EBRD in
connection with this Agreement and which might, apart from this Section,
prejudice such rights or remedies.

(b)       No course of dealing and no delay in exercising, or omission to
exercise, any right, power or remedy accruing to EBRD upon any breach under this
Agreement or any other agreement shall impair any such right, power or remedy or
be construed to be a waiver thereof or an acquiescence therein. No single or
partial exercise of any such right, power or remedy shall preclude any other or
further exercise of any such right, power or remedy. No action of EBRD in
respect of any such default, or acquiescence by it therein, shall effect or
impair any right, power or remedy of EBRD in respect of any other default.

The rights and remedies provided in this Agreement and the other Financing
Agreements are cumulative and not exclusive of any other rights or remedies,
whether provided by applicable law or otherwise.

Section 6.04. Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
England, except to the extent that Kazakhstan law requires that Kazakhstan law
govern the acceptance of EBRD as a second participant in the Company as is
contemplated under this Agreement.

 

Section 6.05.

Arbitration and Jurisdiction

(a)    Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach, termination or invalidity hereof, shall be settled by
arbitration in accordance with the UNCITRAL Arbitration Rules as at present in
force. There shall be one (1) arbitrator and the appointing authority shall be
LCIA (London Court of International Arbitration). The seat and place of
arbitration shall be London, England and the English language shall be used
throughout the arbitral proceedings. The parties hereby waive any rights under
the Arbitration Act 1996 or otherwise to appeal any arbitration award to, or to
seek a determination of a preliminary point of law by, the courts of England.
The arbitral tribunal shall not be authorised to take or provide, and the
Company agrees that it

 

33

LONDON - 116369.02

 

--------------------------------------------------------------------------------



will not seek from any judicial authority, any interim measures of protection or
pre-award relief against EBRD, any provisions of UNCITRAL Arbitration Rules
notwithstanding. The arbitral tribunal shall have authority to consider and
include in any proceeding, decision or award any further dispute properly
brought before it by EBRD (but no other party) insofar as such dispute arises
out of any Financing Agreement or Project Agreement, but, subject to the
foregoing, no other parties or other disputes shall be included in, or
consolidated with, the arbitral proceedings. In any arbitral proceeding, the
certificate of EBRD as to any amount due to EBRD under any Financing Agreement
or Project Agreement shall be prima facie evidence of such amount.

(b)    Notwithstanding Section 6.05(a), this Agreement and the other Financing
Agreements, and any rights of EBRD arising out of or relating to this Agreement
or any other Financing Agreement, may, at the option of EBRD, be enforced by
EBRD in the courts of Kazakhstan, the British Virgin Islands, United States of
America (or in any other courts having jurisdiction). For the benefit of EBRD,
the Company hereby irrevocably submits to the non-exclusive jurisdiction of the
courts of England with respect to any dispute, controversy or claim arising out
of or relating to this Agreement or any other Financing Agreement, or the
breach, termination or invalidity hereof or thereof. The Company hereby
irrevocably consents to the service of process or any other legal summons out of
such courts by mailing copies thereof by registered airmail postage prepaid to
its address specified herein. The Company covenants and agrees that, so long as
it has any obligations under this Agreement, it shall maintain a duly appointed
agent to receive service of process and any other legal summons in any legal
action or proceeding brought by EBRD in England in respect of any Financing
Agreement and shall keep EBRD advised of the identity and location of such
agent. Nothing herein shall affect the right of EBRD to commence legal actions
or proceedings against the Company in any manner authorised by the laws of any
relevant jurisdiction. The commencement by EBRD of legal actions or proceedings
in one or more jurisdictions shall not preclude EBRD from commencing legal
actions or proceedings in any other jurisdiction, whether concurrently or not.
The Company irrevocably waives any objection it may now or hereafter have on any
grounds whatsoever to the laying of venue of any legal action or proceeding and
any claim it may now or hereafter have that any such legal action or proceeding
has been brought in an inconvenient forum.

Section 6.06. Privileges and Immunities of EBRD

Nothing in this Agreement shall be construed as a waiver, renunciation or other
modification of any immunities, privileges or exemptions of EBRD accorded under
the

 

34

LONDON - 116369.02

 

--------------------------------------------------------------------------------



Agreement Establishing the European Bank for Reconstruction and Development,
international convention or any applicable law. Notwithstanding the foregoing,
EBRD has made an express submission to arbitration under Section 6.05(a) and
accordingly, and without prejudice to its other privileges and immunities
(including, without limitation, the inviolability of its archives), it
acknowledges that it does not have immunity from suit and legal process under
Article 5(2) of Statutory Instrument 1991, No. 757 (The European Bank for
Reconstruction and Development (Immunities and Privileges) Order 1991), or any
similar provision under English law, in respect of the enforcement of an
arbitration award duly made against it as a result of its express submission to
arbitration pursuant to Section 6.05(a).

Section 6.07. Successors and Assigns; Third Party Rights

(a)     This Agreement shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto, except that the Company may not
assign or otherwise transfer all or any part of its rights or obligations under
this Agreement without the prior written consent of EBRD.

(b)     EBRD may assign or otherwise transfer all or any part of its rights or
obligations under this Agreement without the prior written consent of the
Company.

(c)     Except as provided in Section 6.07(a) or (b), none of the terms of this
Agreement are intended to be enforceable by any third party pursuant to the
Contracts (Rights of Third Parties) Act 1999 or otherwise.

Section 6.08. Entire Agreement; Amendment and Waiver

This Agreement and the documents referred to herein constitute the entire
obligation of the parties hereto with respect to the subject matter hereof and
shall supersede any prior expressions of intent or understandings with respect
to this transaction. Any amendment to, waiver by EBRD of any of the terms or
conditions of, or consent given by EBRD under, this Agreement (including,
without limitation, this Section 6.08) shall be in writing, signed by EBRD and,
in the case of an amendment, by the Company.

Section 6.09. Waiver of Sovereign Immunity

The Company represents and warrants that this Agreement and the issuance of the
EBRD Interest are commercial rather than public or governmental acts and that
the Company is not entitled to claim immunity from legal proceedings with
respect to itself

 

35

LONDON - 116369.02

 

--------------------------------------------------------------------------------



or any of its assets on the grounds of sovereignty or otherwise under any law or
in any jurisdiction where an action may be brought for the enforcement of any of
the obligations arising under or relating to this Agreement. To the extent that
the Company or any of its assets has or hereafter may acquire any right to
immunity from set-off, legal proceedings, attachment prior to judgment, other
attachment or execution of judgment on the grounds of sovereignty or otherwise,
the Company hereby irrevocably waives such rights to immunity in respect of its
obligations arising under or relating to this Agreement.

Section 6.10. Illegality

If any provision of this Agreement shall be held to be illegal, void, invalid or
unenforceable under the laws of any jurisdiction, the legality, validity and
enforceability of the remainder of this Agreement in that jurisdiction shall not
be affected, and the legality, validity and enforceability of the whole of this
Agreement in any other jurisdiction shall not be affected.

Section 6.11. Currency Indemnity

(a)       If the Company is required to pay any amount to EBRD under or in
connection with this Agreement and the Company pays such amount, in a currency
other than Dollars, the Company, shall:

 

(1)

indemnify EBRD for any losses resulting from a payment being received under this
Agreement in such currency or in a place other than the place specified by EBRD;
and

 

(2)

pay such additional amount as is necessary to enable EBRD to receive, after
conversion to Dollars at a market rate available to EBRD and transfer to such
place, the full amount due to EBRD hereunder or in connection herewith in
Dollars and at the place specified by EBRD.

(b)       For purposes of converting any amount due to EBRD pursuant to this
Agreement, the equivalent in Dollars of any amount denominated in any currency
other than Dollars shall be determined by using the rate of exchange at which
EBRD is able to purchase Dollars with that currency.

 

36

LONDON - 116369.02

 

--------------------------------------------------------------------------------





Section 6.12. Disclosure

EBRD may disclose such documents, information and records regarding the Company
and this transaction (including, without limitation, copies of any Financing
Agreements) as EBRD deems appropriate in connection with any dispute involving
the Company or any other party to a Financing Agreement, for the purpose of
preserving or enforcing any of EBRD’s rights under any Financing Agreement or
collecting any amount owing to EBRD.

Section 6.13. No Partnership or Agency

Nothing in this Agreement (or any of the arrangements contemplated hereby) shall
be deemed to constitute a partnership between the parties hereto nor save as
expressly provided herein constitute any party the agent of any other for any
purpose.

Section 6.14. Counterparts

This Agreement may be executed in several counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

 

37

LONDON - 116369.02

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto, acting through their duly authorised
representatives, have caused this Agreement to be signed in their respective
names as of the date first above written.

 

BALYKSHY LLP

 

By: [signature]

Name: Paul Roberts

Title: Director

 

 

 

 

 

EUROPEAN BANK

FOR RECONSTRUCTION AND DEVELOPMENT

 

 

By: [signature]

Name: Matteo Colangeli

Title: Principal Banker

 

 

 



38

LONDON - 116369.02

 

--------------------------------------------------------------------------------



EXHIBIT 1

FORM OF CONTRIBUTION REQUEST

 

[To Be Typed on Letterhead of the Company]

[Date]

European Bank for Reconstruction and Development

One Exchange Square

London EC2A 2JN

United Kingdom

 

Reference:

Request for Contribution

 

Operation No 36673

Sir/Madam:

1.      Please refer to the Investment Agreement (the “Investment Agreement”)
dated [____________], between European Bank for Reconstruction and Development
(“EBRD”) and the undersigned Company (the “Company”).

2.      Expressions defined in the Investment Agreement shall bear the same
meanings herein.

3.      In accordance with the provisions of the Investment Agreement [and the
enclosed resolution of the [General Meeting of Participants]], the Company
hereby requests the contribution by EBRD for the EBRD Interest on or prior to
[______], as follows:

 

EBRD Contribution:

USD 10,000,000 (payable in the equivalent in Tenge)

 

Date needed:

_______________

 

At Escrow Bank

_______________

 

Address:

_______________

 

Account:

_______________

4.         For purposes of Section 4.01 of the Investment Agreement, the Company
hereby represents and warrants that:

(a)     the representations and warranties deemed to be repeated pursuant to
Section 2.05 of the Investment Agreement are true and correct on and as of the
date of Contribution Request;

 

39

LONDON - 116369.02

 

--------------------------------------------------------------------------------



(b)     immediately after the requested contribution, EBRD will not have
contributed for a higher proportion of the Charter Capital of the Company than
the proportion to be subscribed by EBRD in accordance with the Financing Plan;

(c)     all Financing Agreements and Project Agreements, each in form and
substance satisfactory to EBRD, are in full force and effect;

(d)     each of the parties to each and all of the Financing Agreements and
Project Agreements delivered pursuant to Section 4.01 of the Investment
Agreement is in compliance with all affirmative and negative covenants of, and
has furnished all information required under all Financing Agreements and
Project Agreements;

(e)     the proceeds of the EBRD Contribution are needed for purposes of the
Project;

(f)      nothing has occurred which might have a material adverse effect on the
Project, the business, operations or financial condition of the Company, the
Sponsor or CREL or the ability of the Company, the Sponsor or CREL to perform
any of its obligations under any Financing Agreement or Project Agreement.

Yours faithfully,

BALYKSHY L.L.P.

By:

_________________

Authorised Representative

 

40

LONDON - 116369.02

 

--------------------------------------------------------------------------------



EXHIBIT 2

FORM OF CERTIFICATE OF INCUMBENCY AND AUTHORITY

[To Be Typed on Letterhead of the Company]

[Date]

European Bank for Reconstruction and Development

One Exchange Square

London EC2A 2JN

United Kingdom

 

 

Operation No 36673

Subject:

Certificate of Incumbency and Authority 

Sir/Madam:

With reference to the Investment Agreement, dated [_________] (the “Investment
Agreement”) between Balykshy L.L.P. (the “Company”) and the European Bank for
Reconstruction and Development (“EBRD”), I, the undersigned
[President]/[Chairman of the Supervisory Board]/[Director] of the Company, duly
authorised by its [General Meeting of Participants] [Supervisory Board], hereby
certify that the following are the names, offices and true specimen signatures
of the persons, any [one]/[two] of whom is and shall continue to be (until EBRD
shall have received actual written notice from the Company that they or any of
them no longer continue to be) authorised, on behalf of the Company,
[individually]:

(1)

to sign any Contribution Requests, certifications, letters or other documents to
be provided under the Investment Agreement or any other agreement to which EBRD
and the Company may be party; and

(2)

to take any other action required or permitted to be taken by the Company under
the Investment Agreement or any other agreement to which EBRD and the Company
may be party:



NAME

OFFICE

SPECIMEN SIGNATURE





............................................





............................................





............................................





............................................





............................................





............................................

IN WITNESS WHEREOF, I have signed my name on the date first above written.

Yours faithfully,

BALYKSHY L.L.P.

By:

____________

Name:

Title:

[President]

 

[Director]

 

 

_________________________

 

  

Designation may be changed by the Company at any time by providing a new
Certificate of Incumbency and Authority to EBRD.

 

 

42

LONDON - 116369.02

 

 